SHORES, Justice.
In quashing the writ, we note the fact that although the conviction for theft of property in the second degree is a nullity (having been announced after the jury was dismissed and after the defendant had left the courtroom, Hayes v. State, 107 Ala. 1, 18 So. 172 (1894)), this in no way affects the sentence of the defendant under the Habitual Felony Offender Act for burglary in the third degree, the defendant having been convicted of two prior felonies.
WRIT QUASHED.
MADDOX, JONES, EMBRY, BEATTY and ADAMS, JJ., concur.